DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sadwick [US 20150365003 A1].
1.    Sadwick [US 20150365003 A1] discloses [Fig. 2;  In totality Sadwick discloses, see paras. 0001, 0026, 0032-0034; 0041-0046, 0061-0064; 0117-0123; 0131; 0157; as relied upon for the rejected limitations of the claims below], 
A high voltage alternating current power supply, comprising:
a power output (as 310);

a second low-voltage alternating current power receiving means (of 206) that conducts a second current flow (as a second current flow of 202 provided to 206), wherein the second current flow is not the first current flow; and
a current isolation means (as 214, 216; see para. 0042) connecting the second low-voltage alternating current power receiving means and [[the]] a second electrical terminal (as electrically connected to a second output terminal of e.g. 310). 
Note 1: The Examiner interprets the word “connected”, as an electrical joining between at least two circuit elements for the purpose of power supply.
Note 2:  The Examiner interprets the first and second low-voltage alternating current power receiving means as interpreted via incorporation of e.g. a voltage doubler transformer to increase the output voltage.  As such, the first and second AC power is interpreted as low-voltage current power relative to the doubled output voltage. (see e.g. paras. 0041, 0046)
2.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein isolation means is a solid state transformer. (see para. 0131)
3.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein the output comprises a first output conductor and a second output conductor. (of 310)
4.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein the direction of the first current flow through the current isolation means is the same as the direction of the second current flow through the current isolation means (as when provided directionally to 310). (see paras. 0032-0034; 0043, 0045-0046; 0061-0064)
5.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein the second low-voltage alternating current power receiving means that conducts the second current flow is closed (as when e.g. 212 is closed) when the first low voltage power source is detected (as monitored/measured (or detected); see paras. 0118). 
6.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein the first current flows when the second low-voltage power source voltage is detected (as indirectly monitored/measured (or detected); see paras. 0117-0118) across the current isolation means and when the voltage at the output (as operationally via e.g. a voltage doubler providing an output of 480 VAC) is greater than a predetermined minimum value (as output is greater than a predetermined (or selected) input minimum value, e.g. 240 VAC, see e.g. para. 0041).

11.    Sadwick [US 20150365003 A1] discloses [Fig. 2;  In totality Sadwick discloses, see paras. 0001, 0026, 0032-0034; 0041-0046, 0061-0064; 0117-0123; 0131; 0157; as relied upon for the rejected limitations of the claims below], 
A voltage doubling power supply comprising: a first voltage input conductor (of 204) receiving a first voltage at a first phase (of 202); a second voltage input conductor (of 206) receiving a second voltage at a second phase (of 202); and 
a first and a second output conductor (of 310) providing an output voltage equal to [[the]] a sum of the first voltage and the second voltage, wherein the second voltage input conductor is inductively connected to the second output conductor (via 232, 244, 246, 234, 250, 252).
Note 1: The Examiner interprets the word “connected”, as an electrical joining between at least two circuit elements for the purpose of power supply.
Note 2:  The Examiner interprets the first and second low-voltage alternating current power receiving means as interpreted via incorporation of e.g. a voltage doubler transformer to increase the output voltage.  As such, the first and second AC power is interpreted as low-voltage current power relative to the doubled output voltage. (see e.g. paras. 0041, 0046)
12.    Sadwick [US 20150365003 A1] discloses [Fig. 2], further comprising a first hot/neutral reversing switch (as a first top lead (or hot) of 204 (having 208) / ground lead (or neutral) of 204 / switch of 210) and a second hot/neutral reversing switch[[es]] (as a first top lead (or hot) of 206 / ground lead (or neutral) of 206 / switch of 212) (as are both bidirectional (or reversing switches); see paras. 0001, 0026, 0032, 0034, 0044, 0061-0064). 
13.    Sadwick [US 20150365003 A1] discloses [Fig. 2], further comprising a first voltage activated switch (as 208 of 204) and a second voltage activated switch (as 208 of 206) that are connected in series with the first and second hot/neutral reversing switches, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set foaarth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick [US 20150365003 A1, Fig. 2] in view of Sadwick [US 20150365003 A1, Fig. 3] and Charles et al. [US 5160852 A]. 
8.    Sadwick [US 20150365003 A1] discloses [Fig. 2;  In totality Sadwick discloses, see paras. 0001, 0026, 0032-0034; 0041-0046, 0061-0064; 0117-0123; 0131; 0157; as relied upon for the rejected limitations of the claims below], 
An alternating current power supply configured to provide a high-voltage alternating current power output resulting from a coupling of a first low-voltage alternating current power source providing a first voltage and a first current flow and a second low-voltage alternating current power source providing a second voltage and a second current flow, the alternating current power supply comprising:
a first low-voltage alternating current power input (of 204) receiving the first voltage; 

a high-voltage power output (310) having a first output conductor and a second output conductor having an output voltage between them equal to [[the]] a sum (as output 310 is resultant sum for providing HV output) of the  first voltage and the second voltage; and
an isolation means (as 214, 216; see para. 0042) connected between the high voltage alternating current power output and the second low-voltage alternating current power input.
Sadwick [US 20150365003 A1, Fig. 2], fails to disclose, a high-voltage alternating current power output; and a phasor sum.
Sadwick [US 20150365003 A1, Fig. 3], teaches a high-voltage alternating current power output (see paras. 0047-0048)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the circuit output arrangement of Sadwick [Fig. 2] to include the arrangement of Sadwick [Fig. 3], because it provides improved load accommodation.
Charles et al. [US 5160852 A] teaches [Fig 4], a phasor sum. (see col. 10, line 59 to col. 11 line 35;  col. 11, line 44 to line 65;  col. 12, line 29 to line 68).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the circuit output arrangement of Sadwick to include the arrangement of Charles, because it provides an improved connection of multiple input sources for providing a higher output voltage level for driving requirements of an electrical load.
Note 1: The Examiner interprets the word “connected”, as an electrical joining between at least two circuit elements for the purpose of power supply.
Note 2:  The Examiner interprets the first and second low-voltage alternating current power receiving as interpreted via incorporation of e.g. a voltage doubler transformer to increase the output voltage.  As such, the first and second AC power is interpreted as low-voltage current power relative to the doubled output voltage. (see e.g. paras. 0041, 0046)
9.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein the isolation means is a transformer (as e.g. 214, 216).
10.    Sadwick [US 20150365003 A1] discloses [Fig. 2], wherein an output voltage (of 232) of the isolation means is equal to [[the]] magnitude of the first voltage.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sadwick [US 20150365003 A1, Fig. 2] in view of Charles et al. [US 5160852 A]. 
16.    Sadwick [US 20150365003 A1] discloses [Fig. 2 - In totality Sadwick discloses, see paras. 0001, 0026, 0032-0034; 0041-0046, 0061-0064; 0117-0123; 0131; 0157; as relied upon for the rejected limitations of the claim below], 
A voltage doubling power supply, comprising:
a first low voltage circuit (of 204) having a hot lead (as top lead of 204 having 208) supplying a first current at a first low voltage (as predetermined (or selected) input minimum value, see e.g. para. 0041) to a load (as e.g. grid) and a neutral lead (or ground lead of 204) returning said first current from the load (as during bidirectional operation, see paras. 0001, 0026, 0032, 0034, 0044);
a second low voltage circuit (of 206) having a hot lead (as top lead of 206 having 208) providing a second current at a second low voltage level (as predetermined (or selected) input minimum value, see e.g. para. 0041) to primary side of a current isolation device (as 214, 216; see para. 0042) and a neutral lead (or ground lead of 206) returning said second current from the load (as during bidirectional operation, see paras. 0001, 0026, 0032, 0034, 0044, 0061-0064), 
wherein the current isolation device generates an output voltage (at 234) equal to the inverted polarity of the second low voltage level to the load (via controlled polarity (see para. 0062) in bidirectional operation to the load (as grid)), wherein further the total voltage across the load is equal to [[the]] a summation of the first low voltage and the inverted polarity second low voltage (as output 310 is resultant sum for providing HV output).
Sadwick fails to disclose, a phasor summation.
Charles et al. [US 5160852 A] teaches [Fig 4], a phasor summation. (see col. 10, line 59 to col. 11 line 35;  col. 11, line 44 to line 65;  col. 12, line 29 to line 68).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the circuit output arrangement of Sadwick to include the arrangement of Charles, because it provides an improved connection of multiple input sources for providing a higher output voltage level for driving requirements of an electrical load.
Note 2:  The Examiner interprets the first and second low-voltage alternating current power receiving as interpreted via incorporation of e.g. a voltage doubler transformer to increase the output voltage.  As such, the first and second AC power is interpreted as low-voltage current power relative to the doubled output voltage. (see e.g. paras. 0041, 0046)
Conclusion
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.


Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call